DETAILED ACTION
Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (US Pub. No. 2010/0177086 A1).
As to claim 1, Nakamura teaches an electronic device, comprising: 2a substrate (“Sub1” in Fig. 5 and in ¶ [0047]) comprising a first area (bottom part of “A1” in Fig. 5 and in ¶ [0047]) and a second area (top part of “A1” in Fig. 5 and in ¶ [0047]); 3a plurality of first light-emitting elements disposed in the first area of the substrate (¶ [0048]) wherein the plurality of first light-emitting elements are inorganic light emitting diodes (¶ [0076]); 4a plurality of second light-emitting elements disposed in the second area of the 5substrate (¶ [0048]), wherein the plurality of second light-emitting elements are inorganic light emitting diodes (¶ [0076]), wherein the plurality of first light-emitting elements and the plurality of second light-emitting elements are electrically connected in parallel (grid shown in Fig. 5, see also similar grid of crossing power lines in Fig. 2); 6a first connecting line (a line of the grid near the bottom of “A1” in Fig. 5 and in ¶ [0048]) disposed on the substrate, wherein the first connecting line is 7electrically connected to the plurality of first light-emitting elements (¶ [0048]); 8a second connecting line (a line of the grid near the top of “A1” in Fig. 5  and in ¶ [0048]) disposed on the substrate, wherein the second connecting 9line is electrically connected to the plurality of second light-emitting elements (¶ [0048]); 10a flexible connecting element (#3 in Fig. 1 and in ¶ [0049]); and 11a circuit element (microprocessor on #4 in Fig. 1 and in ¶ [0049]), wherein the first connecting line and the second connecting line 12are electrically connected to the circuit element through the flexible connecting element (¶ [0049], [0054]).  

1 As to claim 3, Nakamura teaches the flexible connecting 2element is a flexible printed circuit ¶ [0034]).  
1 As to claim 4, Nakamura teaches the first connecting line is 2a power line (¶ [0048], showing that the lines connected to PM1 are power lines).  
1 As to claim 5, Nakamura teaches the first connecting line is 2a line providing a driving voltage to the plurality of first light-emitting elements (¶ [0054]-[0056]).  
1 As to claim 6, Nakamura teaches the circuit element is a 2driving circuit element providing a driving voltage to the plurality of first light-emitting elements (driving performed by microprocessor in ¶ [0049]).  
22 As to claim 7, Nakamura teaches the circuit element is disposed on a circuit substrate (#4 in Fig. 4 and in ¶ [0034]).  
As to claim 10, Nakamura teaches1As too the first connecting line and the second connecting line are electrically connected (Fig. 5). Examiner notes that A1 in Fig. 5 may be divided into two sections arbitrarily (see rejection of claim 1). In that case, the first and second connecting lines would be those that fan out over different portions of A1. Each of those are electrically connected to one another in parallel and when they converge to Pm1.
As to claim 12, Nakamura teaches at least two of the plurality of first light-emitting elements in the first area are electrically connected (Fig. 2, Fig. 5, showing parallel electrical connections for multiple pixels).
.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US Pub. No. 2010/0177086 A1).
As to claim 8, Nakamura teaches1As to claim 8, the circuit substrate is a 2circuit board (rigid substrate #4 carrying circuit elements). First, it is the Examiner’s position that the method step of printing the circuitry for a circuit board does not ultimately change the final structure and the circuit board of Nakamura is certainly capable of having been formed by printing, thus “printed” does not provide additional patentable weight. However, if it were argued that Nakamura is silent about the circuit board being a printed circuit board, one of ordinary skill in the art would have been aware of printed circuit boards used in the lighting/display art at the time of filing. One of 
1 As to claim 9, Nakamura teaches1As to claim 8, the plurality of first light- 2emitting elements are disposed on a front side of the substrate, and the circuit board 3is disposed on a back side of the substrate (Fig. 1, showing the display side and the circuit board on the rear side). The motivation to have the circuit board be printed is the same as in claim 8.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US Pub. No. 2010/0177086 A1) in view of Ikeda et al. (US Pub. No. 2012/0080714).
As to claim 11, Nakamura is silent about a display device and a backlight, wherein the backlight comprises the substrate, the plurality of first light- emitting elements, the plurality of second light-emitting elements, the first connecting line, and the second connecting line.
However, in the same field or endeavor, Ikeda teaches a light source with addressable pixels (Fig. 5B) where that light source is used as a backlight for a display (Fig. 7). Using a thin light-emitting device light that of Nakamura or Ikeda is useful for creating an overall thinner display (¶ [0102]). It would have been obvious to one of ordinary skill in the art to use the light emitting device of Nakamura, which has the claimed structure, as a backlight in an LCD display device as taught by Ikeda in order to create an overall thinner LCD display.
Response to Arguments
3/4/2022 have been fully considered but they are not persuasive.
The Applicant argues that Nakamura does not teach inorganic light emitting diodes and that the first and second light-emitting elements are electrically connected in parallel. Further, with regard to claims 12 and 13, the Applicant argues that two organic EL elements in two pixel circuits can be electrically connected.
While the Applicant’s arguments have been fully considered they are not persuasive. Nakamura teaches the organic diodes can just as easily be inorganic diodes (¶ [0076]). Nakamura (as reinterpreted in the rejection of claim 1), teaches an interconnected grid of power lines that spans from the first area to the second area (as discussed in the rejection above). An interconnected grid results in an electrical connection in parallel.
With specific regard to claims 12 and 13, Nakamura Fig. 2 shows an interconnected grid of power lines servicing multiple pixels by providing electrical connection in parallel.

Applicant’s arguments with respect to claim 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.